—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Held, J.), dated January 14, 1998, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendants’ evidence made out a prima facie case that the plaintiff Reabeh Alslkhadi did not sustain a serious injury within the meaning of Insurance Law § 5102 as a result of the accident of February 15, 1994. In opposition thereto the plaintiffs submitted, inter alia, a hospital record of Alslkhadi dated March 10, 1994, which indicated that she had sustained a “complete abortion” on that date and the affidavit of a physician who reviewed her hospital records and concurred that she had sustained a “complete abortion/miscarriage” three weeks and two days after the accident. While “loss of a fetus” may constitute a serious injury (see, Insurance Law § 5102 [d]), under the circumstances of this case, the plaintiffs’ submissions failed to raise a triable issue of fact as to whether the accident constituted a proximate cause of the claimed abortion (see, Cacaccio v Martin, 235 AD2d 384; Waaland v Weiss, 228 AD2d 435; Lichtman-Williams v Desmond, 202 AD2d 646). Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.